The plaintiff brought a suit to recover damages of the defendant for killing his mules and injuring his wagon by one of defendant's trains. There was judgment for the plaintiff, and from this judgment the defendant appeals.
Written agreement of counsel and supplementary transcript on file in this case eliminate from our consideration many of the questions raised by the original assignment of error.
An exception was reserved to the action of the court in permitting the witness Bob Gachet to testify that the trains passed the place of injury lots of times without blowing. On cross-examination counsel for appellant had drawn from the witness Bob Gachet these statements:
"I live there all the time. That train did not blow at that crossing on October 2d. I was noticing because I was looking for it. That was the morning of the accident when I was doing that. Yes, sir; I was looking for it a heap of times. The train passed there several mornings without blowing. Yes, sir; I know about it every time. I notices it every time it blows, and can tell every time that train blows when I am at home."
Upon redirect examination counsel for appellee asked the witness if the train had passed there lots of times without blowing. Counsel for appellant had invited the question and answer of which complaint is made, and, besides, there is no such difference in "passing there several mornings without blowing," and "passing there several times without blowing," as to place the trial court in error on account of such ruling.
On direct examination of the witness Jeff Clayton he was asked and permitted to answer, over the general objections of the *Page 638 
defendant, the following question: "When the train coming in in the morning blows the whistle and rings the bell, do you hear it?" The witness had stated that he lived about three-quarters of a mile from the crossing where the mules were killed, and later on in his direct testimony stated that the train did not blow its whistle nor ring its bell the morning the mules were killed.
The fact of the witness' proximity to the crossing, his opportunity for hearing the train when it came in, and the statement that, when it comes in and blows the whistle and rings the bell, he hears it, was competent, as tending to show whether or not the whistle was blown or the bell rung the morning the mules were killed. Furthermore the witness stated that, on the morning of the injury, "the train did not blow its whistle nor ring its bell."
There was no error in that portion of the court's oral charge in reference to the operation of appellant's train on the morning of the injury. Some of the evidence tended to show this to have been a foggy morning, and such at or very near the place where the injury occurred, and we think the charge of the court a correct statement of the law that should govern the operation of trains under such circumstances, should the jury believe such circumstances to have existed at that time. Ala. M. Ry. Co. v. McGill, 121 Ala. 230, 25 So. 731, 77 Am. St. Rep. 52; W. Ry. of Ala. v. Mitchell, 148 Ala. 44, 41 So. 427; L.  N. Ry. Co. v. Fox, 11 Ala. App. 256, 65 So. 917; Mobile L. Ry. Co. v. R. O. Harris Grocery Co., ante, p. 354,84 So. 867.
Written charges 1 and 2 were properly refused. They are misleading, and do not correctly state the law. The duty to stop, look, and listen before attempting to cross a railroad track must be performed at such time and place, with reference to the particular situation in each case, as will enable the traveler to accomplish the purpose the law has in view in its imposition. He must stop so near as his survey by sight and sound must immediately precede his efforts to cross over, so as to preclude the injection of the element of danger from the approaching train between the time he stopped, looked, and listened and his attempt to proceed across the track. Central of Ga. Ry. Co. v. Foshee, 125 Ala. 213, 27 So. 1006.
Written charge 4 invades the province of the jury.
No issue made by the pleadings is made to hinge upon the inquiry as to whether or not, at the time of the injury, the train was being run at an unlawful or reckless rate of speed. That inquiry enters into several aspects of the case, but as an incident thereto, and not as an issue in the case. Written charge 6 was properly refused.
Written charge 7 embraces every species of negligence on the part of the driver having to do with the driving or the management of the team hitched to the wagon, provided it contributed approximately to the injuries complained of. The charge was properly refused.
The appellant argues at great length in this case that it was entitled to the affirmative charge requested by it in writing, which was refused by the trial court. This insistence is based in part on the ruling of our Supreme Court in the case of Peters v. So. Ry. Co., 135 Ala. 533, 33 So. 332, wherein it is said:
"When facts are admitted which conclusively establish another fact, the mere denial by a witness of the * * * fact so established does not, and should not, create that material conflict in evidence which would require the submission of the issue to the jury."
See, also, the following cases: Richards v. Sloss-Sheffield Steel  I. Co., 146 Ala. 254. 41 So. 288; So. Ry. Co. v. Irvin, 191 Ala. 622, 68 So. 139.
There seems to be little doubt, from a consideration of all the evidence in the instant case, but that, ordinarily, one approaching the crossing where the injury occurred could have seen from one to two hundred feet up the track, the direction from which the train was coming, and that from within a distance of 40 or 50 feet from the crossing. The testimony, however, tends to show that on the morning of the injury (which occurred shortly after sunup) it was cloudy, damp, and foggy. One or more witnesses stated it was very foggy, another stated that he could hardly see how to drive his car to town that morning from his house, and another that there was a powerful fog that morning. Several witnesses testified, who claimed to have seen the train the morning of the injury, that it could be seen for only a short distance, and, further, that it could be heard for only a short distance.
The witness who was driving the team at the time of the injury testified:
"I did not see any train and did not hear any train. I looked up and down the track to see if I could see the train. I did this when I was about 10 feet from the track. I mean steps instead of feet. The atmosphere that morning was foggy, a deep fog."
The testimony offered for the plaintiff further tended to show that the whistle was not blown, nor was the bell rung, that morning.
The testimony for the defendant was in conflict with that offered by the plaintiff. The engineer testified that at the time of the injury the train was running about 30 miles per hour. So it clearly appears that, if the plaintiff's contention be correct, there was a heavy fog, that he stopped, looked, *Page 639 
and listened just before going on the track, that he could see only a short distance, and neither heard nor saw the approaching train, that the doctrine laid down in the Peters Case, supra, and sought to be invoked here, cannot apply, for the very simple reason that the facts do not fit this case. Of course, should the jury believe the defendant's contention it would not be liable. But there being so many conflicts in the testimony, and so many diverging tendencies of the same, the matter was rightly left to the jury to pass upon.
In the case of So. Ry. v. Irvin, supra, the Supreme Court says:
"There can be no doubt, under the evidence in this record, that, had Greer observed the duty of precaution the law laid on him, he would not have so exposed himself as to be stricken by the train that took his life. His companion, who was walking a few feet ahead of him, testifies that they stopped and looked and listened, and no information of the approaching train was afforded them. This act of stopping was 10 feet from the track. If they looked for trains, as he testifies, and if their view was not obstructed by 'grass or bushes,' then the denial that no train was observable must be, and is, set down with the impossible."
As pointed out above, the facts in the instant case, as contended by the plaintiff, differentiate it from the above case for that there was some evidence of "fog" on the morning of the injury, which plaintiff claims obstructed his view.
The case was properly submitted to the jury, and, finding no reversible error in the record, the judgment is affirmed.
Affirmed.